By the Court, Temple, J.:
Action for divorce by the wife, on the ground of willful neglect on the part of the husband to provide the common necessaries of life.
The evidence shows that the wife owned some property and carried on business by which she earned sufficient for her support. The only evidence of ability to provide the common necessaries of life on the part of the husband is that he is a good workman and might earn enough for that *446purpose. The defendant has never interfered with the plaintiff in the disposition of the moneys earned by her, and, as these were sufficient for her support, the action must fail. (Washburn v. Washburn, 9 Cal. 477.) If this were otherwise, we could not consider the sufficiency of the evidence on the appeal from the judgment.
Judgment affirmed.